


US$_____________

Issue Date:  ______ __, 2015










FRESH MEDICAL LABORATORIES, INC.




CONVERTIBLE NOTE







THIS CONVERTIBLE NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE "1933 ACT"), OR UNDER THE SECURITIES LAWS OF ANY STATE. THESE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE TRANSFERRED OR SOLD
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION OR OTHER COMPLIANCE UNDER THE 1933
ACT OR THE LAWS OF THE APPLICABLE STATE OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE ISSUER, AND ITS COUNSEL, TO THE EFFECT THAT THE SALE OR
TRANSFER IS EXEMPT FROM REGISTRATION UNDER THE ACT AND SUCH STATE STATUTES.




FOR VALUE RECEIVED, Fresh Medical Laboratories, Inc., a Delaware corporation
(the “Company”) promises to pay to _________________________ or its permitted
registered assigns (the “Holder”) on the Maturity Date, the principal sum of
US$____________________ (as reduced by any prepayments of principal or
conversions of principal, the “Principal Amount”), plus accrued but unpaid
interest on the Principal Amount.  The “Maturity Date” of this Convertible Note
(this “Note”) is the five-year anniversary of the Issue Date first set forth
above.  




1.

Interest. Interest shall accrue from the Issue Date upon the Principal Amount at
the rate of eight percent (8%) per annum based upon a 365 day year.  Accrued but
unpaid interest shall be due and payable by the Company on the last business day
of each calendar quarter (ending March 31, June 30, September 30 and December
31).  




2.

Principal Amount. The Company will pay the Principal Amount, and accrued but
unpaid interest thereon, on the Maturity Date.  All or any portion of this Note
may be prepaid without penalty.  Prepayments shall be applied first to accrued
but unpaid interest and second to the Principal Amount.




3.

Method of Payment.  The Principal Amount of, and accrued interest under, this
Note is payable in United States dollars at the address of the Holder appearing
on the signature page hereof, as the same may be updated by the Holder by
written notice from time to time.  Payments may be made by check to the address
of the Holder or by wire transfer to an account designated by the Holder.




4.

Conversion of Notes.  




a.

Optional and Mandatory Conversion. The Holder of this Note is entitled, at its
option, to convert all or any lesser portion of the Principal Amount into shares
of common stock of the Company (an “Optional Conversion”) at a conversion price
for each share of common stock equal to seventy-five cents ($0.75) (as equitably
adjusted to reflect subsequent stock dividends, stock splits, combinations or
recapitalizations, the “Conversion Price”).  In connection with an Optional
Conversion, the Notice of Conversion must be given to the Company as provided
below not less than thirty (30) days prior to the Maturity Date.  If at any time
prior to the Maturity Date, (a) the common stock of the Company is traded on
exchange (including but not limited to Nasdaq or the NYSE) or quoted on a
national quotation service (including but not limited to the various markets
operating by OTC Markets Group), and (b) the closing price of the common stock
for five consecutive trading days equals or exceeds $3.50 per share (as
 equitably adjusted to reflect subsequent stock dividends, stock splits,
combinations or recapitalizations), all unpaid Principal Amount shall, without
any action on the part of the Holder, automatically be converted into common
stock of the Company in accordance with the provisions of this Section 4 (a
“Mandatory Conversion”).  In connection with any Optional Conversion or
Mandatory Conversion, the number of shares of common stock to be issued shall be
determined by dividing that portion of the Principal Amount of the Note to be
converted at such time by the Conversion Price. With respect to all conversions
of the Note, interest accrued or accruing from the date of issuance to the date
of conversion (but not previously paid) on the amounts so converted shall be
paid on the Maturity Date.  Promptly following any Mandatory Conversion
described in the preceding sentence, the Holder shall promptly return the Note
to the Company.





1




--------------------------------------------------------------------------------




b.

Conversion Mechanics. Conversion of this Note into shares of common stock in an
Optional Conversion shall be effected by surrendering the Note to be converted
to the Company, together with a Notice of Conversion in the form attached to
this Note as Exhibit A completed and executed by the Holder evidencing such
Holder’s intention to convert the Note.  The effective date of any Optional
Conversion hereunder shall be the date this Note and such Notice of Conversion
are both received by the Company, whether by personal delivery, mail or express
courier, in each case addressed to the Chief Executive Officer of the Company at
the address of the Company.  In connection with any partial conversion of the
Note, the Company will promptly issue a replacement Note in the form of this
Note to evidence the unconverted Principal Amount.




c.

Issuance of Shares; Fractional Shares. Upon proper conversion of the Note, the
Company shall issue and, within five (5) business days after conversion of the
Note  (the “Deadline”), which in connection with an Option Conversion shall be
actual delivery to the Company of the Notice of Conversion and the Note, deliver
to or upon the order of the Holder one or more certificates (the “Certificates”)
representing that number of shares of shares of common stock into which the
convertible portion of the Note converted, as shall be determined in accordance
herewith.  No fractional shares or scrip representing fractions of shares of
shares of common stock will be issued on conversion, but the number of shares of
common stock issuable shall be rounded to the nearest whole share (with .5 or
greater being rounded up and less than .5 rounded down).  




d.

Legends. Except as otherwise permitted under Section 4(a)(1) under the 1933 Act,
as a result of the application of Rule 144 promulgated thereunder, shares of
common stock issued upon the conversion of this Note shall be issued with the
following, or a comparable, legend:




THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH
TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.




5.

Waiver of Demand and Presentment.  The Company hereby expressly waives demand
and presentment for payment, notice of nonpayment, protest, notice of dishonor,
notice of acceleration or intent to accelerate, bringing of suit and diligence
in taking any action to collect amounts called for hereunder and shall be
directly and primarily liable for the payment of all sums owing and to be owing
hereon, regardless of and without notice, diligence, act or omission as or with
respect to the collection of any amount called for hereunder.




6.

Payment of Costs.  If one or more of the “Events of Default” as described in
Paragraph 7 shall occur, the Company agrees to pay all costs and expenses,
including reasonable attorney’s fees, which may reasonably be incurred by the
Holder in collecting amount due under, or enforcing any terms of, this Note.




7.

Events of Default.  If more than one of the following described “Events of
Default” shall occur:




(a)

The Company shall fail to pay all Principal Amount and accrued but unpaid
interest on the Maturity Date; or




(b)

The Company shall fail to pay accrued but unpaid interest within five (5)
business days of the end of the each calendar quarter; or




(c)

The Company shall fail to perform or observe any other covenant, provision,
condition, agreement or obligation of the Company under this Note and such
failure shall continue uncured for a period of thirty (30) days after notice
from the Holder of such failure; or




(d)

The Company shall (1)  admit in writing its inability to pay its debts as they
mature; (2) make an assignment for the benefit of creditors or commence
proceedings for its dissolution; or (3) apply for or consent to the appointment
of a trustee, liquidator or receiver for it or for a substantial part of its
property or business; or




(e)

A trustee, liquidator or receiver shall be appointed for the Company or for a
substantial part of its property or business without its consent and shall not
be discharged within thirty (30) days after such appointment; or




(f)

Any governmental agency or any court of competent jurisdiction at the instance
of any governmental agency shall assume custody or control of the whole or any
substantial portion of the properties or assets of the Company and shall not be
dismissed within thirty (30) days thereafter; or





2




--------------------------------------------------------------------------------




(g)

Bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Company and if instituted against
the Company, shall not be dismissed, stayed or bonded within sixty (60) days
after such institution or the Company shall by any action or answer approve of,
consent to, or acquiesce in any such proceedings or admit the material
allegations of, or default in answering a petition filed in any such proceeding;




then, or at any time thereafter, and in each and in every such case, unless such
Event of Default shall have been waived in writing by the Holder (which waiver
shall not be deemed to be a waiver of any subsequent default), the Holder may
consider this Note immediately due or payable, without presentment, demand,
protest or notice of any kind, all of which are expressly waived, anything
herein or in any Note or other instruments contained to the contrary
notwithstanding, and the Holder may immediately demand without expiration of any
period of grace, enforce any and all of the Holder’s rights and remedies
provided herein or any other rights or remedies afforded by law.

 

8.

Transfer Restrictions.  The Holder may, subject to compliance with the
registration requirements of the 1933 Act, or exemptions therefrom, transfer,
assign, mortgage or encumber all, but not less than all, of this Note to an
“accredited investor” as defined in the 1933 Act that will be acquiring the Note
or interest herein for its account for the purpose of investment and not with a
view to or for sale in connection with any distribution hereof and, each
assignee, transferee or mortgage (which may include any affiliate of the Holder)
shall have the right to transfer or assign its interest subject to the same
limitations.   Each such assignee, transferee and mortgagee shall have all of
the rights of the Holder under this Note.  The Company may condition transfers
on the receipt of (a) satisfactory evidence of compliance with the 1933 Act, and
(b) a certificate from the assignee, transferee of mortgagee in a form
acceptable to the Company that contains representations and warranties similar
to those of the Holder contained in the Convertible Note and Stock Purchase
Agreement (the “Purchase Agreement”), and IRS Form W-9 or an equivalent
certification under penalty of perjury in compliance with the Internal Revenue
Code of 1986, as amended from time to time.




9.

Covenants of the Company.  The Company covenants that until all amounts due
under this Note have been paid in full, by conversion or otherwise, unless the
Holder or subsequent Holder waives compliance in writing, the Company shall:




(a)

at all times reserve and keep available out of its authorized but unissued
restricted common stock, for the purpose of effecting the conversion of this
Note into shares of common stock, such number of its duly authorized shares of
shares of common stock as shall from time to time be sufficient to effect the
conversion of the outstanding Principal Amount into shares of common stock.




(b)

Upon receipt by the Company of evidence from the Holder reasonably satisfactory
to the Company of the loss, theft, destruction or mutilation of this Note, (i)
in the case of loss, theft or destruction, upon provision of indemnity
reasonably satisfactory to it and/or its transfer agent, or (ii) in the case of
mutilation, upon surrender and cancellation of this Note, then the Company at
its expense will execute and deliver to the Holder a new Note, dated the date of
the lost, stolen, destroyed or mutilated Note, and evidencing the outstanding
and unpaid Principal Amount of the lost, stolen, destroyed or mutilated Note.




10.

Security.  This Note shall be unsecured.




11.

Partial Invalidity. In the case any provision of this Note is held by a court of
competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that its enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected impaired thereby.




12.

Governing Law.  This Note and all matters arising directly or indirectly
herefrom shall be governed by and construed in accordance with the laws of the
State of Utah as to matters within the scope thereof, and as to all other
matters shall be governed by and construed in accordance with the internal laws
of the State of Utah, without regard to its principles of conflicts of laws.




13.

Notices.  All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed electronic mail if sent during normal
business hours of the recipient, if not, then on the next business day, (c) five
days after having been sent by regular mail, postage prepaid, or (d) one
business day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.  All
communications shall be sent to the Company and the Holder at the respective
addresses set forth in the Purchase Agreement between the Holder and the
Company, or at such other addresses as the Company or Holder may designate by 10
days advance written notice to the other parties hereto.





3




--------------------------------------------------------------------------------




14.

Jurisdiction.  The parties (a) hereby irrevocably and unconditionally submit to
the sole and exclusive jurisdiction of the state and federal courts located in
Salt Lake County in  the State of Utah for the purpose of any suit, action or
other proceeding arising out of or based upon this Note or the Note (“Covered
Matters”), (b) agree not to commence any suit, action or other proceeding
arising out of or based upon any Covered Matters except in the state courts or
federal courts located in the State of Utah, and (c) hereby waive, and agree not
to assert, by way of motion, as a defense, or otherwise, in any such suit,
action or proceeding, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that the suit, action or proceeding is brought in
an inconvenient forum, that the venue of the suit, action or proceeding is
improper or that this Note or the subject matter of any Covered Matter may not
be enforced in or by such court.










[intentionally left blank; signature page follows]























4




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Convertible Note to be duly
executed by an officer thereunto duly authorized.







Fresh Medical Laboratories, Inc.







By ____________________________________

       Steven C. Eror




Its President and Chief Executive Officer





5




--------------------------------------------------------------------------------













EXHIBIT A

TO

CONVERTIBLE NOTE




NOTICE OF CONVERSION




(To Be Executed by the Registered Holder in Order to Convert the Note)




The Undersigned hereby irrevocably elects to convert $
                               of the Convertible Note (the “Note”) issued by
Fresh Medical Laboratories, Inc. (the "Company") and held by the Undersigned
into shares of common stock of the Company according to the terms and conditions
set forth in the Note, as of the date written below. If securities are to be
issued to a person other than the Undersigned, the Undersigned agrees to pay all
applicable transfer taxes with respect thereto and provide a legal opinion in
form and substance acceptable to the Company with respect to the legality of the
issuance to a person other than the Undersigned.




The Undersigned represents that the Conversion Shares are being acquired for the
Holder’s own account and not as a nominee for any other party. The Undersigned
represents and warrants that all offers and sales by the Undersigned of the
Conversion Shares shall be made pursuant to either an effective registration
statement or an exemption from registration under the 1933 Act.




Holder:




______________________________________________

 (Print True Legal Name):







______________________________________________
                                                                         

 (Signature of Duly Authorized Representative of Holder)







Address of Holder:  ______________________________________________

                                   ________________________________________________

     ________________________________________________

 















